            Case 1:19-cv-07800-MKV Document 92 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 ADYB ENGINEERED FOR LIFE, INC.,                              DOC #:
                                                              DATE FILED: 4/27/2020
                            Plaintiff,

                     -against-                                  1:19-cv-7800-MKV

 EDAN ADMINISTRATION SERVICES LTD.                                    ORDER
 and POM ADVANCED ARMOR
 SOLUTIONS LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court held a telephonic Status Conference and Pre-Motion Conference on April 21,

2020 at 10:00AM. Counsel for all named parties and potential Counterclaim parties were in

attendance. In accordance with the matters discussed at that conference, it is hereby ORDERED

that:

        •    All Motions must be filed or updated no later than May 1, 2020. This includes:
                 o Motion by Plaintiff ADYB Engineered for Life, Inc. to Dismiss the Amended
                   Counterclaims.
                 o Motion by Defendants EDAN Administration Services Ltd. and POM
                   Advanced Armor Solutions LLC to Join Hananya Cohen as a Counterclaim
                   Defendant.
                 o Motion by Purported Counterclaim Defendant Hananya Cohen to Dismiss the
                   Amended Counterclaims.
        •    Any Oppositions to these motions must be filed on or before May 22, 2020.
        •    Any Replies in support of the motions must be filed on or before June 5, 2020.

        Furthermore, the parties will submit to chambers no later than April 29, 2020, via email,

in Microsoft Word format, (i) a proposed order amending the caption, and (ii) a proposed

amended case management plan and scheduling order adjusting the deadlines for discovery in

light of the COVID-19 epidemic.
        Case 1:19-cv-07800-MKV Document 92 Filed 04/27/20 Page 2 of 2



SO ORDERED.
                                         _________________________________
Date: April 27, 2020                     MARY KAY VYSKOCIL
      New York, NY                       United States District Judge
